UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6893


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES DEMETRIUS ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:02-cr-70098-nkm-1)


Submitted:    March 13, 2009                 Decided:   March 25, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Demetrius Robinson, Appellant Pro Se.       Ronald Andrew
Bassford, Craig Jon Jacobsen, Assistant United States Attorneys,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Demetrius Robinson appeals the district court’s

order   denying     his   motion     for    reduction   of     sentence      under    18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,       we    affirm   for     the

reasons stated by the district court.                   See United States v.

Robinson, No. 6:02-cr-70098-nkm-1 (W.D. Va. May 22, 2008).                            We

dispense     with    oral    argument       because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                           2